


Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

Execution Version

 

MANUFACTURING AND SUPPLY AGREEMENT

 

[DEFINITY® (Perflutren Lipid Microsphere) Injectable Suspension]

 

This Manufacturing and Supply Agreement (this “Agreement”), dated as of
February 1, 2012 (the “Effective Date”), is hereby entered into by and between
Lantheus Medical Imaging, Inc., a corporation organized and existing under the
laws of Delaware with its principal place of business at 331 Treble Cove Road,
North Billerica, MA 01862 (“LMI”), and Jubilant HollisterStier LLC, a limited
liability company organized and existing under the laws of Delaware with a place
of business at 3525 North Regal Street, Spokane, Washington, 99207 (“HSL”).  LMI
and HSL are referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, HSL is experienced in the manufacture and supply of products;

 

WHEREAS, LMI desires that HSL manufacture the Product (as defined below) for and
supply the Product to LMI on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, HSL is willing to manufacture the Product for and supply the Product to
LMI on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             DEFINITIONS

 

1.1           Defined terms.  As used herein, the following terms shall have the
following meanings:

 

(a)      “Affiliate” means any corporation or other entity which controls, is
controlled by, or is under common control with, a Party to this Agreement.  A
corporation or other entity shall be regarded as in control of another
corporation or entity if it owns or directly or indirectly controls more than
fifty percent (50%) of the voting stock or other ownership interest of the other
corporation or entity, or if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the corporation
or other entity or the power to elect or appoint fifty percent (50%) or more of
the members of the governing body of the corporation or other entity.

 

(b)           “API” means the pharmacologically active drug substance,
specifically

 

--------------------------------------------------------------------------------


 

****, which is used to manufacture Product pursuant to the Product NDA.

 

(c)           “Batch” means a specific quantity of Product that is intended to
have uniform character and quality, within specified limits, and is produced
according to a single manufacturing order during the same cycle of manufacture.

 

(d)           “cGMPs” means the current good manufacturing practices in each
Territory, as may be amended or supplemented from time to time, including the
current good manufacturing practices required by the FDA pursuant to 21 CFR
Parts 210 and 211 and ICH Q7, each as amended from time to time.

 

(e)           “CMC” means (i) manufacturing process development for all
presentations of Product; (ii) all chemistry, manufacturing and control
procedures necessary for the manufacturing, testing and quality control release
of all presentations of the Product; and (iii) sourcing and testing of all raw
materials and components used in the production of all presentations of Product.

 

(f)            “Calendar Quarter” means any period of three consecutive calendar
months commencing with the first day of any January, April, July, or October.

 

(g)           “DMF” means a Drug Master File as described in 21 CFR 14.420.

 

(h)           “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

 

(i)            “Forecast” has the meaning set forth in Section 2.2(a).

 

(j)            “Initial Forecast” has the meaning set forth in Section 2.2(a).

 

(k)           “Intellectual Property” means all right, title and interest in or
relating to intellectual property, whether protected, created or arising under
the laws of the United States or any other jurisdiction, including: (i) all
patents and applications therefor, including all continuations, divisionals, and
continuations-in-part thereof and patents issuing thereon, along with all
reissues, reexaminations and extensions thereof; (ii) all copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith, along with all reversions, extensions and renewals thereof; (iii) all
trade secrets; and (iv) all other intellectual property rights arising from or
relating to Technology.

 

(l)            “LMI Materials” means the materials supplied by LMI to HSL, as
identified in the Proposal(s) (including, but not limited to, the API), which
shall be used to manufacture Product pursuant to the Product NDA.

 

(m)          “Lot” means a Batch, or a specific identified portion of a Batch,
which consists of at least ****L of bulk solution for conversion into Product.

 

(n)           “Product” means the final finished dosage form presentations of

 

2

--------------------------------------------------------------------------------


 

DEFINITY® (Perflutren Lipid Microsphere) Injectable Suspension (or such other
name as LMI may choose to use in the Territory) manufactured pursuant to the
Product NDA and suitable for distribution in commerce in the Territory.

 

(o)           “Product NDA” means the New Drug Application filed with the FDA
for the Product pursuant to the Federal Food, Drug and Cosmetic Act and the
regulations promulgated thereunder, and any amendments or Supplemental New Drug
Applications thereto, or documents incorporated by reference.

 

(p)           “Proposals” means proposals and quotations submitted by HSL to LMI
and mutually accepted by both Parties in writing (including the final version of
Quotation No: 973-5-11), copies of which shall be attached hereto, and are a
part hereof.  In the event of any conflict between the Proposal(s) and this
Agreement, the terms of this Agreement shall control.

 

(q)           “Quality Agreements” means the agreements described in
Section 5.7.

 

(r)            “Specifications” means the written specifications for the Product
attached hereto as Exhibit 1.1, as the same may be amended from time-to-time
pursuant to the provisions of Section 2.7, and the quality standards, including
tests, analytical procedures and acceptance criteria, that are established to
confirm the quality of the Product which are mutually agreed to in writing and
contained or referenced in the Master Batch Record for the Product or as
otherwise mutually agreed to in writing by the Parties.

 

(s)           “Subsequent Forecast” has the meaning set forth in Section 2.2(a).

 

(t)            “Technology” means, collectively, all information, designs,
formulae, algorithms, procedures, methods, techniques, ideas, know-how, research
and development, technical data, programs, subroutines, tool design, material 
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus design, creations, improvements,
works of authorship and other similar materials, and all recordings, graphs,
drawings, reports, analyses, and other writings, and other tangible embodiments
of the foregoing,  in any form whether or not specifically listed herein, and
all related technology, that are used in, incorporated in, embodied in,
displayed by or relate to, or are used in connection with the foregoing.  For
clarification Technology specifically excludes actual equipment.

 

(u)           “Term” shall have the meaning set forth in Section 3.1 of this
Agreement.

 

(v)           “Territory” means the countries or regions described in
Exhibit 1.2.  Additional countries or regions may be added to the Territory at
LMI’s request and reasonable cost and expense (including, as evidenced by
reasonable documentation made available to LMI, HSL’s reasonable internal
personnel costs and out-of-pocket expenses) upon at least thirty (30) days prior
written notice.

 

1.2           Interpretation.  References in this Agreement to the singular
include references to the plural and vice versa.  Unless the context otherwise
requires, references in this Agreement to Articles, Sections, and Exhibits shall
be deemed references to Articles and Sections of, and

 

3

--------------------------------------------------------------------------------


 

Exhibits to, this Agreement.  Unless the context otherwise requires, the words
“hereof”, “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.  Any reference to any federal,
state or local statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

 

2.             DEVELOPMENT SERVICES AND PRODUCT SUPPLY TERMS

 

2.1           Services.

 

(a)           Development.  HSL shall perform development services in support of
the manufacture of Product as defined by the Proposal(s) and for the
compensation set forth for such development services in the Proposal(s).  HSL
hereby represents and warrants that it has the experience, capability and
resources, including but not limited to sufficient personnel and supervisors, to
efficiently and expeditiously perform such development services in a
professional, competent and timely manner.  HSL further represents and warrants
that it will at all times devote the necessary personnel and supervisors to
perform such development services and that, in fulfilling its obligations, HSL
shall assign only persons with the appropriate training and qualifications to
perform such services.  LMI and HSL shall use commercially reasonable efforts to
qualify HSL as a supplier of Product under the Product NDA.

 

(b)           No Debarment.  HSL represents that neither it, nor any of its
employees, agents or consultants performing services under this Agreement, have
been debarred, suspended, or otherwise excluded by the FDA or any other
regulatory authority from conducting business and, to the best of its knowledge
after due inquiry, are not under consideration to be debarred, suspended or
otherwise excluded.  HSL agrees to notify LMI as soon as practicable upon HSL’s
learning of the occurrence of any such debarment, conviction, investigation or
inquiry relating to a potential debarment, suspension or exclusion, of any
person performing services pursuant to this Agreement and agrees that said
person shall be immediately prohibited from performing services under this
Agreement.

 

(c)           No Conflict.  Each Party warrants and represents that no trade
secrets or other confidential information of any other person, firm,
corporation, institution or other entity will be wrongfully disclosed by it to
the other Party or any third party in connection with any of the services called
for hereunder.  Each Party further warrants and represents that none of the
provisions of this Agreement, nor the services which will be performed by HSL
pursuant to the work to be performed hereunder, contravenes or is in conflict
with any agreement of such Party or its Affiliates with, or obligation to, any
other person, firm, corporation, institution or other entity including, without
limiting the generality of the foregoing, employment agreements, consulting
agreements, service agreements, disclosure agreements or agreements for
assignment of inventions.  HSL shall not subcontract with any third party or use
Affiliates or agents to perform any of its obligations hereunder without the
prior written consent of LMI (not to be unreasonably withheld, delayed or
conditioned).  HSL shall cause all of its employees and any permitted
subcontractor, agent or Affiliate to be bound by, and to comply with, all

 

4

--------------------------------------------------------------------------------


 

confidentiality, quality assurance, regulatory and other obligations and
requirements as set forth in this Agreement.

 

2.2           Purchase and Sale.  HSL shall manufacture, sell and deliver to
LMI, and LMI shall purchase from HSL, the Product for jurisdictions in the
Territory (with respect to each such jurisdiction, following HSL’s qualification
to manufacture Product in such jurisdiction) on the terms and conditions set
forth in this Agreement.  The following provisions shall apply with respect to
these Products:

 

(a)           (i) Forecasts; Orders.  LMI shall send to HSL an **** (****) month
forecast (the “Initial Forecast”) for the volume of Product which LMI expects to
have delivered from HSL during such ****-month period.  LMI shall provide the
Initial Forecast for Product to HSL within **** (****) days after HSL is
approved as a supplier of Product under the Product NDA.  LMI shall thereafter
update such forecast at least **** prior to the first business day of each
calendar month thereafter (a “Subsequent Forecast”, and together with the
Initial Forecast, a “Forecast”), providing HSL with a rolling **** month
forecast for Product.  Each Forecast shall include an estimated number of
Batches for each month during the ****-month period covered by such Forecast. 
Amounts set forth in a Forecast are estimates, to be used for planning purposes
only, and Forecasts shall not constitute binding purchase orders, except that
the first **** (****) months of each Forecast shall be binding upon LMI and LMI
shall place purchase orders corresponding to the binding portion of such
Forecast.  In the event LMI does not place purchase orders against the binding
portion of a Forecast, HSL may (but shall not be required to) deem such binding
Forecast as a purchase order for Product covered by the binding portion of the
Forecast.  HSL will use all commercially reasonable efforts to accommodate any
changes in quantities of Product ordered by LMI.

 

(ii) Subject to the terms of this Agreement (including, but not limited to,
Sections 5.1, 5.5 and 9.5), LMI agrees that, during each calendar year of this
Agreement (with a pro-rata adjustment as applicable for any portion thereof), it
shall place orders with HSL for at least **** percent (****%) of its aggregate
requirements for Product in the jurisdictions in the Territory where HSL is
approved as a qualified supplier of the Product.  This requirement shall
commence on the **** day after HSL is qualified as a supplier of the Product
under the Product NDA and end on the earlier of the termination or expiration of
this Agreement with respect to periods thereafter.  In addition, this
requirement is expressly conditioned upon reasonably acceptable notice of HSL’s
approval as a supplier of Product for a jurisdiction in the Territory.  During
any period in which HSL’s manufacture for a jurisdiction is not in compliance
with cGMPs for such jurisdiction and/or not in material compliance with the
applicable laws of such jurisdiction, LMI’s requirements for such jurisdiction
shall not be included in the aggregate requirements of LMI for purposes of
computing the amount of Product required to be ordered from HSL.  In the event
HSL cannot fill a purchase order issued in accordance with a Forecast,  the
quantities in such purchase order shall be deemed to have been ordered from HSL
for purposes of LMI’s requirements for placing orders pursuant to this section.

 

(iii) Without limiting HSL’s remedies in the event of a breach of the preceding

 

5

--------------------------------------------------------------------------------


 

paragraph, in the event LMI fails to order the requirements set forth above the
Parties may discuss and agree on making HSL whole (including recovery of lost
profits), such as by way of example through one or more of the following
mechanisms: ****.

 

(iv) LMI shall maintain accurate and complete books and records of its purchases
for the jurisdictions in the Territory where HSL is a qualified supplier of the
Product as to enable LMI and its Affiliates to verify their purchases of Product
in such jurisdictions.  Upon reasonable advance written notice and subject to a
confidentiality agreement reasonably acceptable to LMI, at the written request
of HSL, LMI shall permit an independent certified public accounting firm or
consultant selected by HSL and reasonably acceptable to LMI to have access
during normal business hours to such of the records of LMI as may be reasonably
necessary to verify the accuracy of LMI’s orders for the immediately preceding
calendar year.

 

(b)           Purchase Orders; Rejection of Orders.  LMI will provide HSL with a
firm purchase order at least **** (****) days prior to the earliest delivery
date specified in such purchase order.  All purchase orders will be in multiples
of the minimum Batch size.  All purchase orders will be sent by facsimile or
electronic mail to the address specified by HSL.  HSL shall use commercially
reasonable efforts to accept each purchase order and confirm the date of
manufacturing and shipment within **** (****) business days of receipt thereof. 
Such purchase order shall be deemed accepted by HSL if HSL does not reject a
purchase order within the **** business-day period.  In addition, HSL will use
commercially reasonable efforts to accommodate any increase in quantities of
Product Forecasted by LMI.  LMI reserves the right to cancel any purchase order
after acceptance by HSL.  Unless otherwise agreed to by a duly authorized
representative of HSL in writing, however, should LMI cancel or postpone all or
any portion of any purchase order (or deemed purchase order pursuant to section
2.2(a)) for commercial or pre-commercial batches within **** (****) calendar
days of the acceptance date of such purchase order, LMI shall pay HSL a fee of
**** for each vial in a cancelled or postponed purchase order.  Should LMI
cancel or postpone all or any portion of any purchase order (or deemed purchase
order pursuant to section 2.2(a)) for pre-commercial or commercial batches ****
(****) and **** (****) calendar days of the acceptance date, LMI shall pay HSL a
fee of **** for each vial in a cancelled or postponed purchase order.  LMI may
not cancel all or any portion of any purchase order (or deemed purchase order
pursuant to Section 2.2(a)) after **** (****) days after the acceptance date of
such purchase order.  HSL will make a good faith effort to ****.

 

(c)           Prices.  Commercial pricing for Product supplied by HSL shall be
based on the amounts of Product purchased for each calendar year, as set forth
in Exhibit 1.3.  Because the Parties do not know the amount of Product that will
be purchased in a calendar year, the estimated price will be invoiced by HSL and
adjusted as provided herein.  The estimated price will be based upon the most
recent Forecast provided by

 

6

--------------------------------------------------------------------------------


 

LMI.  For purposes of calculating the price per vial, LMI shall be credited with
purchasing amounts ordered from HSL (in each case up to ****% of Forecasted
amounts), but, in the Parties’ reasonable and good faith determination, could
not be supplied by HSL through no fault of LMI, and the registration lots shall
be deemed to be commercial quantities of Product ordered by LMI during the first
calendar year of commercial production.  Pricing does not include stability
testing since stability testing is being conducted by LMI.

 

Beginning on **** and on each succeeding anniversary thereafter during the term
of this Agreement, prices in the then current schedule of vial prices shall be
increased by ****.  Price increases shall be effective for all new purchase
orders placed after the applicable anniversary. Pricing for pre-commercial and
other activities is as in the Proposal, and shall be paid on the schedule set
forth therein or, if none is set forth therein, then as provided in Section 2.4.

 

(d)           Superiority of Agreement.  The terms of this Agreement and of the
Quality Agreements shall prevail over any inconsistent terms in any proposal,
purchase order, acknowledgment or invoice, and no additional terms other than
those set forth in this Agreement and the Quality Agreements or allowed pursuant
to the terms of this Section 2.2 in a purchase order, acknowledgement or invoice
shall be binding on either Party.

 

2.3           Delivery.

 

(a)           Schedule; Quantities.  HSL will ship, and LMI will take delivery,
of all Product within **** (****) days of the delivery date set forth in the
applicable accepted purchase order.  In the event that HSL, at any time during
the term of this Agreement, has reason to believe that it will be unable to
perform any of the services under this Agreement or meet the requested delivery
date(s) specified in the purchase orders, HSL shall promptly notify LMI in
writing of such delay(s) within **** (****) business days of such
determination.  In the event that a Lot is delivered less than **** days after
the specified delivery date, HSL shall not be liable, but if delivered ****
(****) or more days after the specified delivery date which had previously been
accepted by HSL, as LMI’s sole remedy therefor, HSL will invoice LMI for such
Lot at ****.  Cost of shipping, customs, duties and tariffs will be the
responsibility of LMI.

 

(b)           Terms of Delivery.  Delivery terms shall be FCA HSL’s
manufacturing facility (which shall be HSL’s facility in Spokane, WA), at which
time risk of loss and responsibility for Product will transfer to LMI.  FCA has
the meaning assigned it in the ICC Incoterms, 2010.  HSL shall ship the Product
using LMI’s designated carrier in accordance with LMI’s instructions regarding
destination, delivery date, temperature

 

7

--------------------------------------------------------------------------------


 

control and such other factors as LMI reasonably believes are relevant for
purposes of the delivery.  HSL shall ship all Product to the locations
designated by LMI.

 

2.4           Payment Terms.  Invoices for commercial Product will reflect
actual quantities of Product properly delivered in accordance with the
applicable purchase order.  Invoicing for commercial Product will be initiated
by HSL upon HSL’s review and approval of the Batch records and other
certifications and documentation for such Product.  All undisputed portions of
invoices issued by HSL to LMI shall be paid within **** (****) days after the
date of receipt of the corresponding invoice.  Such payments shall be made in
U.S. dollars by check or wire transfer or by such other method as HSL and LMI
shall reasonably designate from time to time.  In no event shall LMI be
responsible for any payments related to Product for which HSL was unable to
satisfy its obligations under this Agreement, whether by Force Majeure Event or
otherwise.  Interest shall be payable on all undisputed amounts not paid on the
due date at a rate of ****% for each month the amounts remain unpaid.

 

2.5           **** Qualification.  LMI shall have the right to qualify **** as a
manufacturer of Product, and to seek and obtain regulatory approval(s) of such
****.  If LMI desires to exercise its rights in this Section 2.5, LMI shall
notify HSL of such decision in writing (“**** Qualification Notice”).  Upon
receipt of such **** Qualification Notice, the Parties will agree in good faith
upon a reasonable schedule for commencement and completion of the ****
qualification.  Any ****qualification under this provision will be pursuant to a
protocol established by LMI and mutually agreed to by the Parties.  Such
Protocol shall include the delivery of copies of relevant Product-specific
documents required to carry out the ****qualification.  HSL hereby agrees to use
reasonable efforts to ****.  LMI shall pay **** as well as **** in carrying out
the requested **** qualification, provided that **** has been made available to
LMI.

 

2.6           Inventory; Packaging Information.  HSL shall, at all times
commencing **** (****) days after LMI’s first Forecast, during the Term,
maintain inventory levels of components and raw materials required to
manufacture the volume of Products forecasted by LMI for the next **** (****)
**** pursuant to Section 2.2(a) of this Agreement.  At HSL’s option, within ****
(****) **** of each calendar year, LMI shall purchase from HSL, at the price
paid by HSL, such unused raw materials and components in good, saleable
condition purchased by HSL in reliance on Forecasts (as set forth above) that
could not be returned to the original supplier by HSL or used by HSL in the
supply of Product to LMI during such calendar year due to lower orders of
Product than Forecast to the extent not the fault of HSL, it being understood
that HSL’s suppliers generally do not accept returns, unless the Parties
mutually agree that such materials will be used in the following calendar year. 
LMI shall provide HSL with all packaging and labeling information and designs,
if applicable, including without limitation, all art work and usage instructions
to be applied to each Product at least **** (****) days in advance of any
requirement that Product be delivered in packaged form to enable HSL to obtain
the necessary packaging materials and meet such delivery requirements (provided,
however, HSL shall use all commercially reasonable efforts to accommodate any
changes requested by LMI with less than **** days advance notice).  LMI will be
fully responsible and

 

8

--------------------------------------------------------------------------------


 

liable for the content and format of all labeling and artwork provided by LMI
and used in connection with the supply of Product hereunder.  HSL shall be
solely responsible for ensuring that the content and format of all labeling and
artwork used in connection with the supply of the Product, as provided by LMI,
are accurately and consistently produced in accordance with the Specifications. 
The Parties shall cooperate to ensure that all packaging and labeling
information and materials are compatible with HSL’s equipment and
specifications.

 

2.7           Changes in Manufacturing Processes.  HSL reserves the right to
implement reasonable process changes and improvements for manufacturing the
Product during the Term, at its cost, but in all instances subject to LMI’s
prior written approval (not to be unreasonably withheld, delayed or
conditioned).  HSL agrees to notify LMI promptly and in advance of any such
change or improvement.  If any such change or improvement requires, in LMI’s
reasonable judgment, regulatory approval, HSL will provide drafts of the
proposed filing(s) to LMI for review and LMI will provide its approval or
comments within **** (****) days from the date of receipt.  In addition, HSL
will make any changes to the process for manufacturing the Product requested by
LMI, which changes shall be made at LMI’s reasonable cost and expense (including
the allocable cost of HSL personnel as evidenced by reasonable documentation
made available to LMI).  The Parties hereby agree to negotiate in good faith an
adjustment to the ****of the Product to reflect any **** caused by the changes
described in this Section 2.7.  The Parties will in all events reasonably
cooperate with the other Party in effecting any process changes or improvements
reasonably requested by such Party.

 

2.8           API and Other LMI Materials.  LMI will supply, at its expense,
sufficient quantities of the LMI Materials to HSL’s facility prior to **** to
enable HSL to meet its obligations hereunder.  HSL will provide LMI with an
inventory report for the LMI Materials on a ****  basis (or as otherwise agreed
to by the Parties).  All such LMI Materials shall conform to the specifications
agreed to by HSL and LMI.  Title to the LMI Materials shall remain at all times
with LMI.

 

3.             TERM; TERMINATION

 

3.1           Term; Renewal.  Unless terminated sooner in accordance with the
terms of this Agreement, this Agreement shall commence on the Effective Date and
shall have an initial term of five (5) years, unless earlier terminated as
provided herein.  LMI shall have the right to extend this Agreement for an
additional five (5) year period upon at least six (6) months prior written
notice prior to the end of the initial term.  Following the initial term and any
additional term, this Agreement shall be automatically renewed for additional
one year periods, unless either Party gives written notice to the other of its
election to terminate this Agreement at least six (6) months prior to the end of
the initial term or subsequent term.  The initial term and any subsequent
periods shall be referred to collectively as the “Term”.

 

3.2           Termination by Mutual Agreement.  This Agreement may be terminated
by mutual written agreement of HSL and LMI at any time.

 

3.3           Termination for Cause.  This Agreement may be terminated by a
Party as follows:

 

9

--------------------------------------------------------------------------------


 

(a)           If a Party files a petition or similar action for its protection
or is the subject of an involuntary petition or similar action not dismissed
within ninety (90) days, under bankruptcy, insolvency, reorganization or
receivership law, or such Party is placed in receivership, makes an assignment
for benefit of creditors or is unable to meet its debts in the regular course of
business, the other Party may elect to terminate this Agreement immediately by
written notice to the first Party without prejudice to any right or remedy the
other Party may have under the Agreement, including damages for breach, if any.

 

(b)           In the event that a Party materially defaults under or materially
breaches any of the provisions of this Agreement or the Quality Agreements, the
other Party shall have the right to terminate this Agreement upon sixty (60)
days’ prior written notice, unless such material default or breach is cured
during such sixty (60) day period (or in the event any breach is incapable of
being cured in such time period, the other Party presents a plan to attempt cure
of such breach and prevent similar breaches, which plan is reasonably acceptable
to the terminating Party), in which event this Agreement shall continue in full
force and effect.

 

(c)           If LMI is the Party with the right to terminate this Agreement in
accordance with Sections 3.3(b) due to the uncured material breach of HSL, LMI
shall have the option to delay the termination and continue to have HSL supply
LMI under this Agreement upon written notice to HSL detailing the same, until
such time as (i) **** or (ii) the Parties mutually agree upon a terminal supply
of Product under Section 3.4(d) of this Agreement so as to avoid any disruption
of LMI’s supply or sale of Products.  For purposes of this Agreement, “terminal
supply” means the amount of Product reasonably requested by LMI so as to avoid
any disruption to LMI’s supply or sale of Product.  During any such period LMI
must pay all invoices upon delivery.

 

(d)           If HSL is not a qualified supplier of Product in the United States
under LMI’s NDA for the Product before the end of the **** (****) **** of this
Agreement, senior management of the Parties will attempt in good faith to
resolve any outstanding issues and to negotiate any necessary adjustments to the
terms of this Agreement.  For purposes of clarity, LMI acknowledges that it
shall not have the right to extend this Agreement for an additional five year
period as described in Section 3.1 of this Agreement in the event that HSL is
unable to be qualified as a supplier of Product in the United States before the
end of the initial five-year term.

 

3.4           Effect of Expiration or Termination; Accrued Rights; Surviving
Obligations.  Upon any expiration or termination of this Agreement:

 

(a)           Product on Hand.  HSL shall notify LMI of the amount  of Product
it has on hand as of the effective date of any termination or expiration as a
result of purchase orders placed by LMI, and LMI shall purchase such Product at
the applicable price as set forth in this Agreement, but LMI shall not be
required to purchase any Product (i) that fails to meet Specifications, (ii) for
which HSL is unable to provide the certificates of analysis specified in
Section 5.4 of this Agreement, (iii) for which HSL is unable to

 

10

--------------------------------------------------------------------------------

 

provide the certificates of manufacturing compliance specified in Section 5.5,
or (iv) that is appropriately rejected by LMI pursuant to Section 5.6.  In
addition LMI shall purchase from HSL, within  **** (****) days of HSL’s request,
at the price paid by HSL, unused raw materials or components purchased or
ordered by HSL by HSL pursuant to any binding portion of the Forecast issued by
LMI (subject to different periods for certain materials and components if such
periods are set forth in the Proposal or otherwise pre-approved by the Parties
in writing) or pursuant to requirements for pre-commercial batches to the extent
such materials or components are in good, saleable condition and cannot be
returned to the original supplier by HSL (if such return is requested by LMI) it
being understood that HSL’s suppliers generally do not accept returns and LMI
shall also pay HSL’s reasonable out-of pocket expenses in connection with the
foregoing returns.  . Upon signing of this agreement or shortly thereafter, JHS
will provide to LMI a list of components associated with the manufacturing of
Product, showing the respective lead time for procurement.  If LMI does not
object to such lead times in writing within ten days of receipt then such lead
times for the associated components shall be deemed to be pre-approved.  If LMI
objects, the Parties shall mutually agree on same.

 

(b)           Regulatory Information.  On and as of the effective date of any
termination or expiration (other than for LMI’s breach of insolvency), or such
earlier date as LMI may reasonably request prior to an upcoming termination or
expiration (but no earlier than **** months prior to such termination or
expiration), HSL shall provide reasonable assistance at LMI’s cost and expense
(including payment of HSL’s reasonable internal personnel costs as evidenced by
reasonable documentation made available to LMI) in transitioning to another
supplier. HSL shall, at LMI’s request promptly provide to LMI **** in the case
of all of the foregoing to the extent needed to enable LMI or a third party to
manufacture and obtain regulatory approval for the Product for commercial sale. 
LMI and its nominees may only use any information of HSL received pursuant to
this Section 3.4(b) and Section 2.5 in connection with the Product.  LMI and its
nominees shall keep such information confidential as Confidential Information of
HSL.

 

(c)                                  Orders in Progress.  In the event of any
termination or expiration of this Agreement, HSL shall, unless such termination
has occurred because of a material uncured breach or default by LMI under this
Agreement, or LMI’s insolvency, notwithstanding the effective date of any
termination or expiration, upon written request of LMI, complete any purchase
orders for Product that were placed by LMI and accepted by HSL prior to such
date and LMI shall pay HSL for any Product produced in accordance with such
purchase orders at the applicable price as set forth in this Agreement.  Upon
termination or expiration for any reason (other than HSL’s breach or
insolvency), LMI will pay HSL for services properly performed by HSL pursuant to
one

 

11

--------------------------------------------------------------------------------


 

or more Proposals, including in process pre-commercial batches, including all
initiated media fills, technical transfer study batches, process justification
lots, process performance qualification/process validation lots and all
components ordered in anticipation of conducting the foregoing.

 

(d)                                 Terminal Supply; Post-Termination or
Expiration Acceptance of Orders.  Unless HSL terminates this Agreement pursuant
to Sections 3.3(a) or 3.3(b), upon LMI’s request, HSL shall use commercially
reasonable efforts to provide LMI with a terminal supply of Product so as to
minimize disruption of LMI’s supply or sale of Products.  Any acceptance by HSL
of any purchase order from LMI or the sale of any Products by HSL to LMI after
the delivery of notice of termination or after the expiration or termination of
the Term shall not be construed as a renewal or extension of this Agreement or
as a waiver of termination thereof.

 

(e)           Termination of ****.  If HSL terminates this Agreement for LMI’s
breach under Section 3.3(b) or LMI’s insolvency under Section 3.3(a) then the
**** shall terminate.

 

(f)                                    Prior Obligations.  Termination or
expiration of this Agreement, in whole or in part, for any reason shall be
without prejudice to any rights which shall have accrued to the benefit of
either Party prior to such termination or expiration, and such termination or
expiration shall not relieve either Party from obligations which are expressly
indicated to survive termination or expiration of the Term.

 

4.                                       REGULATORY ISSUES.

 

4.1                                 Regulatory Obligations.  All obligations
relating to the Product NDA shall, at all times during the Term, remain with
LMI, including without limitation (a) the obligation to prepare and make any
updates or amendments to the Product NDA or CMC, (b) to pay any fees or other
costs associated with such filings, or (c) to collect, investigate and report to
the FDA and other appropriate regulatory authorities any Product-related adverse
experience reports, quality reports, and complaint reports.  HSL shall provide
LMI with access to any such information reasonably required to enable LMI to
comply with its obligations under this Section 4.1.  HSL shall remain solely
responsible, at its expense, for compliance with (A) cGMPs (including any
comparable requirements imposed by foreign authorities), but limited to those
jurisdictions that are within the Territory as set forth in any amendment to
this Agreement for which it has been qualified to produce Product; (B) obtaining
or maintaining establishment registrations and all other required permits and
licenses for all relevant facilities; and (C) the preparation and submission of
all records and reports required by FDA and other appropriate regulatory
authorities in connection with the manufacture and sale to LMI of the Product,
including, without limitation, updating the DMF in countries or regions within
the Territory and providing LMI with the necessary DMF Authorization Letters, if
applicable at additional cost to LMI, unless the Proposal includes such
activities.  All information, documents and updates with regard to the
manufacture of Product which are required by any governmental agency shall be
provided by HSL in a timely manner, and HSL shall submit to all inquiries and
inspections by any such agencies.  All documents directly related to the Product
and a summary of all information provided by HSL to any such agency shall be
provided to LMI in advance of submission to such

 

12

--------------------------------------------------------------------------------


 

agency.  LMI shall not file any documents relating to HSL with regulatory
authorities without HSL’s prior written consent, which shall not be unreasonably
withheld or delayed.  HSL shall provide comments on proposed submissions within
five business days of receipt and in the absence of delivery of such comments
LMI may proceed with its filing. Notwithstanding the foregoing, LMI and HSL
acknowledge that the regulatory support described in Proposal No. 973-5-11 sets
forth the costs for filings in the Territory and the scope of HSL’s
responsibility for such filings.  Any costs associated with additional
applications will require a separate quotation as described in Proposal
No. 973-5-11.

 

4.2                                 Product Recalls.

 

(a)                                  If either Party reasonably decides or is
required by any government authority or court of competent jurisdiction, to
initiate a product recall, withdrawal or field correction with respect to, or if
there is any governmental seizure of, the Product, the Party initiating or
required to initiate such action will notify the other Party promptly of the
details regarding such action, including providing copies of all relevant
documentation concerning such action.  The Parties will assist each other in
investigating any such situation and all regulatory contacts that are made and
all activities concerning seizure, recall, withdrawal or field correction will
be jointly coordinated by HSL and LMI.

 

(b)           If any such recall, withdrawal, field correction or seizure occurs
due solely to (i) failure of any Product produced by HSL hereunder to conform to
Specifications (including, without limitation, being adulterated or misbranded)
or any warranty or other requirement set forth in this Agreement, (ii) the
failure of HSL to comply in all material respects with any applicable law, rule,
regulation, guideline, standard, court order or decree or (iii) the negligent or
intentional wrongful act or omission of HSL in connection with the production of
Product hereunder, then HSL shall bear the **** of any such seizure, recall,
withdrawal or field correction and shall reimburse LMI for its ****, including
any purchase price payments made to HSL and related taxes to the extent related
to such recalled Product.  To the extent any such recall, withdrawal, field
correction or seizure occurs for any reason other than that set forth in the
immediately preceding sentence, then LMI shall bear the **** of any such
seizure, recall, withdrawal or field correction.  If both HSL and LMI contribute
to the cause of a seizure, recall, withdrawal or field correction, the cost and
expense thereof will be shared in proportion to each Party’s contribution to the
problem.  For the purposes of this Agreement, the expenses of any recall,
withdrawal, field correction or seizure shall include, without limitation, the
out-of-pocket expenses of notification and destruction or return of the recalled
Product and all other out-of-pocket costs incurred in connection with such
recall but shall not include a Party’s lost profits.  HSL’s reimbursement for
the costs of LMI Materials related to such recall, withdrawal or field
correction is limited by Section 5.6(c).

 

4.3                                 Sharing of Information.  HSL shall promptly
advise LMI of any information of which it obtains knowledge that may affect the
safety, efficacy or labelling of the Products and any actions in response to
such information.

 

13

--------------------------------------------------------------------------------


 

4.4.                              Adverse Events and Product Quality Complaints.
 The Parties agree to the following provisions regarding adverse events and
complaints:

 

(a)                                  LMI shall be responsible to (a) report
adverse events involving the Product to the FDA and other regulatory
authorities, and (b) respond to quality complaints and medical and technical
inquiries, respecting the Product.

 

(b)                                 In the event HSL (i) receives information
regarding any adverse event relating to the Product, (ii) receives any
complaints relating to the Product, (iii) receives any medical or technical
inquiry relating to the Product, or (iv) discovers or is notified of any
material defect in the Product, it shall immediately notify LMI, through its
agent for global pharmacovigilance, as follows (or to such other address,
contact person, telephone number, facsimile number or e mail address as may be
specified by LMI):

 

Phone

 

Fax

 

Email

1-800-343-7851 or
978-667-9531

 

1-866-880-9343 or
734-929-6688

 

lantheussafety@i3global.com

 

HSL shall also conduct an investigation in accordance with its normal procedures
for complaints, inquiries or discoveries of that nature and promptly report the
results of such investigation to LMI.  The Parties shall reasonably cooperate
with and assist each other in connection with any such matter.  In addition, HSL
will ensure that all relevant personnel are sufficiently informed and trained on
the terms and procedures outlined in this Agreement, including without
limitation, the process for the receipt, recordation, exchange, communication
and submission of safety data for the Product(s) and all relevant regulations
and laws thereto.  HSL agrees to document the training activities, including the
training material(s) used, and make these documents reasonably accessible to LMI
upon request.

 

5.                                       WARRANTIES AND QUALITY ASSURANCE

 

5.1           HSL Warranties.  HSL warrants that all Product delivered to LMI:
(a) will have been manufactured, packaged, labeled, tested and/or re-tested in
compliance with applicable provisions of the Federal Food, Drug and Cosmetic Act
(the “Act”), regulations thereunder, and any other comparable laws and
regulations applicable in the Territory where the Product is being distributed,
relating to development, manufacture and supply under this Agreement, and in
compliance with the specific U.S. or other applicable regulatory approvals
regarding the Product; (b) shall conform to the Specifications; (c) shall comply
with the Quality Agreement, the Master Batch Record and the cGMPs where the
Product is being distributed; and (d) will, at the time of such delivery, not be
adulterated within the meaning of the Act or other applicable law where the
Product is being distributed, as such Act or law is constituted and effective at
the time of delivery, and will not be an article which may not, under the
provisions of such Act, be introduced into interstate commerce.  HSL further
warrants that, at the time of manufacture for jurisdictions in the Territory,
its facility shall conform to cGMP and other applicable laws of such
jurisdictions in the Territory where Product is being distributed and that, to
its knowledge, the services provided by HSL and the use, practice or
exploitation of the Technology or Intellectual Property provided by HSL shall
not infringe, violate or misappropriate the

 

14

--------------------------------------------------------------------------------


 

intellectual property rights of any third party.  At the time of delivery, the
Product shall have a minimum shelf life of not less than **** less than the
maximum shelf life set forth in the Product NDA, but in no event less than ****,
provided however, that if after manufacture of Product HSL launches an
investigation that causes Product shipment to be delayed and the investigation
results in delayed release of one or more batches or Lots of Product and the
investigation determines that the deviations in such batch or Lot that triggered
the investigation were the fault of  LMI Materials that did not meet
specifications or LMI’s specified process was at fault then LMI shall accept and
pay for such Product (at full price, notwithstanding Section 2.3(a)), even if
Product has less than a **** shelf life.  HSL shall use commercially reasonable
efforts to expeditiously determine the cause of any such failures.  In addition
to the foregoing, in all other cases, LMI shall use commercially reasonable
efforts to accept Product with less than a **** shelf life.

 

5.2                                 LMI Warranties.  LMI represents, warrants
and covenants that:

 

(a)  the marketing, distribution and sale of the Products in the Territory and
any products packaged or included with the Product shall at all times comply
with the Act and all other applicable laws, rules and regulations;

 

(b)  that, to its knowledge, neither any Technology nor specifications provided
by LMI to HSL shall infringe, violate or misappropriate the intellectual
property rights of any third party;

 

(c)  except for the Technology and intellectual property provided by HSL, to its
knowledge, LMI has all necessary Technology and intellectual property rights to
enable HSL to process the Product for LMI in accordance with the terms and
conditions of this Agreement;

 

(d)  all laboratory, scientific, technical and/or other data(including any
processes)  submitted by LMI to HSL relating to the Product shall be complete
and correct and shall not contain any material misrepresentation or omission;
and

 

(e)  all LMI Materials shall conform to the specifications set forth in the
applicable regulatory approvals for the Product.

 

5.3                                 DISCLAIMER OF ALL OTHER WARRANTIES.  THE
WARRANTIES SET FORTH IN THIS AGREEMENT ARE THE PARTIES’ ONLY WARRANTIES WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND ARE MADE EXPRESSLY IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY
DISCLAIMED, INCLUDING ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE, MERCHANTABILITY, OR ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE OR OTHERWISE.

 

5.4                                 Certificates of Analysis.  HSL shall
perform, or cause to be performed, sample tests on each Lot or Batch of Product
supplied pursuant to this Agreement before delivery to LMI, and shall produce a
test report setting forth the results of such testing.  Each test report

 

15

--------------------------------------------------------------------------------


 

shall set forth, for each Lot or Batch of Product delivered hereunder, the items
tested, specifications and test results in a certificate of analysis, containing
the types of information reasonably agreed upon by HSL and LMI.  HSL shall send
such certificates to LMI concurrent with delivery of each Lot or Batch of
Product.

 

5.5           Certificates of Manufacturing Compliance.  HSL shall provide or
cause to be provided for each Lot or Batch of Product purchased under this
Agreement a certificate of manufacturing compliance, containing the type of
information reasonably agreed upon by HSL and LMI, which will certify that the
Lot or Batch of Product was manufactured in accordance with the Specifications
and cGMP, including without limitation 21 CFR 210 and 211 and ICH Q7, as the
same may be amended from time to time, and a copy of the fully executed batch
record.  HSL shall send such certificates and batch record to LMI concurrent
with delivery of each Lot or Batch of Product.  HSL agrees that it shall
maintain all of the facilities used for the manufacture of the Product in
material compliance with all applicable state, local, federal or international
laws and regulations and shall permit the relevant governmental agencies to
inspect the manufacturing facilities used for the manufacture of the Product
whenever deemed necessary by such agencies.  HSL shall advise LMI **** if an
authorized agent of the FDA or other governmental agency visits any of HSL’s
facilities where the Product is being manufactured, or where any component of
the Product is manufactured, processed or controlled, or of any official contact
concerning the Product; provided, however, that LMI shall have the right to be
present for all scheduled inspections relating to the manufacture of Product. 
HSL shall furnish to LMI the report by such agency, appropriately redacted, that
relates to such visit to the extent that such report relates to the Product,
Facility or Quality system, within (i) **** of HSL’s receipt of such report if
such report relates to urgent matters such as Product recall, facility shutdown
or similar events (“Urgent Incident”) and (ii) **** after HSL’s receipt of such
report for other matters.  In addition to the observation rights set forth in
the Proposals, upon reasonable advance notice to HSL, HSL shall allow LMI and
its consultants (subject to entering into suitable confidentially agreements
reasonably acceptable to HSL) reasonable access during normal business hours
throughout the Term to any of HSL’s facilities where the Product is being
manufactured, or where any component of the Product is manufactured, processed
or controlled to verify compliance with HSL’s obligations under this Agreement;
provided that such access shall be limited to ****during any consecutive ****,
except in the event of an Urgent Incident, in which event HSL shall allow LMI
and its consultants (subject to entering into suitable confidentially agreements
reasonably acceptable to HSL) reasonable access during normal business hours as
necessary to allow LMI to evaluate HSL’s planned response to the Urgent
Incident.  Notwithstanding anything to the contrary hereunder, LMI shall have
the right to postpone all pending and future purchase orders hereunder (and
adjust all Forecasts and the requirements described in
Section 2.2(a) accordingly), without penalty, in the event of  **** issued to
HSL until the same are resolved.  In addition, in the event of a ****, LMI or
HSL shall have the right to postpone all scheduled manufacture of the Product
(with LMI adjusting all Forecasts, without penalty to the Parties, and LMI 
being given credit for orders placed elsewhere for the purposes of meeting its
minimum requirements of Section 2.2(a)), until such time as final disposition of
all affected or rejected Batch(es) have been determined and complete
investigations have been finalized with root cause

 

16

--------------------------------------------------------------------------------


 

analysis and the appropriate corrective actions.  HSL shall cooperate with LMI
to perform all investigations diligently and expeditiously.  Notwithstanding the
foregoing if the investigation reveals that the triggering events for the
postponement of the manufacture of the Product and adjustment of Forecasts was
due to faulty LMI Materials or incorrect LMI processes then no credit shall be
given for the minimum commitment of Section 2.2(a) for orders placed with other
vendors, and LMI shall pay the fees specified in Section 2.2(b) for cancelled or
postponed orders and be liable for failure to order binding portions of
Forecasts.

 

5.6                                 Acceptance.

 

(a)           LMI shall have **** (****) days from the date of delivery of
Product and the corresponding certificate of manufacturing compliance to confirm
conformance with the Specifications and to claim any shortage in quantity of any
shipment of the Product.  Any notice of rejection or shortage of any shipment of
Product must be given in writing, must contain a report of the reason for such
rejection or shortage and be received by HSL within said **** (****) day period
or such shipment will be deemed to have been accepted; provided, however that
this limitation shall not apply to ****.  HSL shall assist in necessary
analytical Technology transfers to accomplish such testing by LMI.

 

(b)           HSL shall have **** (****) days following receipt of rejected
Product in which to test such Product.  If HSL does not dispute a rejection, HSL
shall **** the rejected Product promptly, at HSL’s expense (including, but not
limited to****).  If HSL disputes a rejection, HSL shall provide LMI with
written notice of such dispute within thirty (30) days after receiving the
returned Product, and the Parties shall use commercially reasonable efforts to
resolve the dispute amicably and promptly.  If the Parties are unable to reach a
resolution within **** (****) days after HSL’s notice of dispute, the returned
Product shall be submitted to any independent laboratory or consultant mutually
acceptable to the Parties, whose decision as to the conformity of such Product
with the Specifications shall be final and binding.  The Party against whom the
dispute is decided shall pay any charges for such laboratory or consultant.  If
the laboratory or consultant determines that the returned Product did not
conform to the Specifications.  HSL shall, at LMI’s option, **** the rejected
Product at no charge to LMI.  HSL shall make arrangements with LMI for the
return or disposal of any rejected Product, such return shipping or disposal
charges to be paid by HSL.

 

(c)           HSL shall reimburse LMI for the actual replacement costs of any
damaged or lost LMI Materials if (i)  **** or (ii) such damage or loss is the
result of ****, provided that reimbursement for the LMI Materials costs will be
limited to the **** of (i) (A) **** Dollars ($****) and (B) LMI’s costs for same
(as demonstrated by reasonable evidence and documentation therefor provided to
HSL), per Lot, (ii) **** Dollars ($****) in the aggregate for the manufacture of
Product in any

 

17

--------------------------------------------------------------------------------


 

****, and (iii) **** Dollars ($****) in the aggregate over each **** (all of
which shall be adjusted **** in a manner consistent with the second paragraph of
Section 2.2(c) (i.e., by the **** of ****% and the ****)), and further provided
that, unless otherwise reasonably agreed to by the Parties, such reimbursement
may be issued in the form of a credit.  Any credits hereunder not settled within
**** (****) ****of issuance, or within **** (****) **** of the effective date of
any termination or expiration of this Agreement, will be refunded to LMI.  This
limitation of liability for LMI Materials shall also be applicable to any charge
for LMI Materials payable by HSL under this Agreement, including without
limitation for recall.  LMI shall bear the risk of loss for LMI Materials for
****, except in the event of **** (in which case liability for such LMI
Materials shall be limited as with respect to **** and the ****and ****caps set
forth above shall apply to **** batches taken together).

 

5.7                                 Quality Agreements.  The Parties agree that
they will enter into one or more separate Quality Agreements that will cover
arrangements for quality control, testing documentation, quality assurance and
other related matters no later than thirty (30) days after the Effective Date.

 

5.8                                 Health, Safety and Environmental Compliance.

 

(a)                                  Manufacturing operations are to be
performed by HSL using appropriate safety measures and containment techniques as
dictated by applicable law, regulations and industry standards.  HSL shall be
solely responsible for implementing and maintaining health and safety procedures
for the manufacture of Product and performance of services under this agreement
and for the handling of any materials or hazardous waste used in or generated by
such activities.  HSL, in consultation with LMI, shall develop safety and
handling procedures for Product; provided, however, that LMI shall have no
responsibility for HSL’s health and safety program.  The generation, collection,
storage, handling, transportation, movement and release of hazardous materials
and waste generated in connection with the manufacture of Product and other
services under this Agreement shall be the responsibility of HSL, at HSL’s cost
and expense, unless otherwise agreed to in writing by the Parties for special
situations and conditions.  Without limiting other legally applicable
requirements, HSL shall prepare, execute and maintain, as the generator of
waste, all licenses, registrations, approvals and authorizations, notices,
shipping documents and waste manifests required under applicable law and
regulations.

 

(b)                                 LMI has established a program for systematic
assessment of its supplier’s EHS programs (“TPM EHS Assessment Program”) and HSL
agrees to participate and reasonably cooperate with LMI in effectively
implementing this TPM EHS Assessment Program.

 

(c)                                  HSL will review LMI’s TPM EHS Assessment
Program and, if applicable, provide quotations for additional resources required
to address the program.  HSL policies will govern the implementation and use of
such resources, except in the event

 

18

--------------------------------------------------------------------------------


 

that LMI is willing to bear the cost of compliance (including, without
limitation, allocations of cost of HSL internal personnel) stated in such
quotations and otherwise.  Specifically and subject to the foregoing, HSL agrees
to:

 

(i)  promptly respond to reasonable requests from LMI for non-confidential
information made as part of LMI’s TPM EHS Assessment Program.  LMI will provide
a questionnaire to HSL and HSL is expected to provide the complete response
within thirty (30) days;

 

(ii)  reasonably cooperate with LMI to clarify and supplement any information
related to its facilities and operations; and

 

(iii)  provide to LMI, upon request, copies of HSL’s environmental, health and
safety permits required by any governmental authority which are associated with
the Products and all facility operation related thereto.

 

(d)           HSL agrees that LMI or its appointed agent(s) (subject to entering
into suitable confidentiality agreements reasonably acceptable to HSL, provided
such agents(s) are reasonably acceptable to HSL) shall be entitled to conduct
inspections and audits no more than once per year upon **** notice and mutually
convenient times of any areas or facilities used to produce the Products or
required for production of the Products no more than **** (such audit to be
conducted with the audit of Section 5.5, if any, for no more than two days and
using no more than two individuals) including the following reasons (i) to
assist in completion of LMI’s TPM EHS Assessment Program; and (ii) to allow for
a loss prevention inspection of the facility by LMI’s insurance underwriting
company as necessary for LMI to obtain contingent business interruption
insurance.

 

(e)                                  HSL shall take reasonable and appropriate
precautions to ensure that its personnel (including its employees, contractors
and agents) are protected from the Product and/or the Product’s manufacturing
process exposures through either engineering infrastructure, personnel
protective equipment or a combination of both.  Upon request, within ninety (90)
days, HSL shall provide workplace monitoring data which demonstrates the
effectiveness of controls.

 

5.9                                 Facility.  HSL shall perform all services
under this Agreement at the agreed upon facility located at ****.  HSL shall not
change the location of such facility or use any additional facility for the
performance of services under this Agreement without the prior written consent
of LMI, such consent not to be unreasonably withheld, delayed or conditioned. 
HSL will be responsible for all applicable costs and expenses in connection with
any such change of location of the facility or use of any additional facility
for the performance of services under this Agreement (including, but not limited
to, costs for qualification and validation batches).

 

6.                                       INTELLECTUAL PROPERTY; NONDISCLOSURE;
CONFIDENTIALITY

 

6.1                                 Intellectual Property.

 

(a)           As between the Parties, subject to the licenses granted under
Section

 

19

--------------------------------------------------------------------------------


 

6.1(b) below, each Party retains all right, title and interest in and to the
Intellectual Property and Technology that each Party currently owns, licenses
and/or uses to the extent related to the purposes of this Agreement
(“Pre-Existing Intellectual Property and Technology”).  Under no circumstances
will the licenses granted in Section 6.1(b) below be construed as a sale of any
of the Pre-Existing Intellectual Property and Technology by either Party.  As
between the Parties, each Party shall, subject to the licenses granted in
Section 6.1(b) below, own all right, title and interest in and to any
modifications, derivative works, enhancements or improvements of or to any of
the Pre-Existing Intellectual Property and Technology related to this Agreement
that such Party creates, develops, discovers, conceives and/or reduces to
practice in the course of performing under this Agreement (“Improvements”);
provided, however, (i) HSL agrees that LMI shall own, and shall and hereby does
assign to LMI, all right, title and interest in and to all **** developed by HSL
during the Term in the course of performing under this Agreement (provided, for
purposes of clarity, such **** shall be limited to ****) and (ii) LMI agrees
that HSL shall own, and shall and hereby does assign to HSL, all right, title
and interest in and to all **** developed by LMI during the Term in the course
of performing under this Agreement, to the extent ****.  Subject to the
foregoing, the Parties shall jointly own and have the right to use and license
(without accounting to the other) all inventions and developments, whether
modifications, derivative works, enhancements or improvements to any
Intellectual Property and/or Technology related to this Agreement, which are
jointly created or developed during the Term.  In addition, for purposes of
clarity, the Parties acknowledge that HSL shall own all right, title and
interest in and to all Improvements to HSL’s Pre-Existing Intellectual Property
and Technology developed by HSL during the Term and LMI shall own all right,
title and interest in and to all Improvements to LMI’s Pre-Existing Intellectual
Property and Technology developed by LMI during the Term.

 

(b)           HSL hereby grants to LMI a **** license, with right to sublicense,
in and to HSL-owned Pre-Existing Intellectual Property and Technology and
Improvements relating to such Pre-Existing Intellectual Property and Technology
for use in connection with the Product to the extent such Intellectual Property
and Technology has been incorporated by HSL into the Product hereunder.  This
license shall **** of the Agreement and shall be included within the scope of
the **** of Sections 2.5 and 3.3.

 

6.2           Nondisclosure and **** Obligations.

 

(a)           Except as specifically provided by Section 2.5 or in this
Article 6, during the Term of this Agreement and for a period of**** thereafter,
both Parties shall maintain in confidence (i.e., not disclose to any third
party) and use only for purposes specifically authorized under this Agreement
information and data received from or on behalf of the other Party, whether such
information is contained in a written or electronic document, whether it is oral
or whether it is disclosed by means of inspection.

 

20

--------------------------------------------------------------------------------

 

(b)           For purposes of this Article 6, information and data described in
clause (a) shall be referred to as “Information.”  For purposes of clarity, HSL
acknowledges and agrees that LMI’s Information includes, without limitation, the
**** developed by HSL specifically for LMI (provided such Information shall not
include information developed independently by HSL without reference to LMI’s
Pre-existing Intellectual Property and Technology or LMI Information).  LMI
shall not use the format of HSL’s underlying forms provided to it other than for
the Product, and the same shall be HSL’s Information.   To the extent it is
reasonably necessary or appropriate to fulfill its obligations or exercise its
rights under this Agreement, a Party may disclose Information it is otherwise
obligated under this Section not to disclose, to its Affiliates, employees,
officers, directors, lenders, sublicensees, consultants, outside contractors and
clinical investigators on a need-to-know basis and on condition that such
entities or persons agree in writing to only use such Information for purposes
specifically authorized under this Agreement and to keep the Information
confidential for the same time periods and to the same extent as such Party is
required to keep the Information confidential; notwithstanding the foregoing the
Party so disclosing Information will be liable to the other Party hereunder for
any misuse or improper disclosure of any such Information by any such firms or
individuals.  A Party or its sublicensees may disclose such Information to
government or other regulatory authorities to the extent that such disclosure is
reasonably necessary to obtain patents or authorizations to conduct clinical
trials of, and to commercially market, the Product.  The obligation not to
disclose Information shall not apply to any part of such Information that (i) is
or becomes part of the public domain other than by unauthorized acts of the
Party obligated not to disclose such Information or its Affiliates or
sublicensees, (ii) can be shown by written documents to have been disclosed to
the receiving Party or its Affiliates or sublicensees by a third party, provided
such Information was not obtained by such third party directly or indirectly
from the other Party under this Agreement pursuant to a confidentiality
agreement, (iii) prior to disclosure under this Agreement can be shown by
written documents to have been already in the possession of the receiving Party
or its Affiliates or sublicensees, provided such Information was not obtained
directly or indirectly from the other Party under this Agreement pursuant to a
confidentiality agreement, or (iv) can be shown by written documents to have
been independently developed outside of this Agreement by the receiving Party or
its Affiliates without breach of any of the provisions of this Agreement.  The
Party asserting the applicability of one of the exclusions set forth in the
immediately preceding sentence shall have the burden of proving the
applicability of any such exclusion in any particular circumstance.  If a
receiving Party is required to disclose Information of the other Party pursuant
to interrogatories, requests for information or documents, subpoena, civil
investigative demand of a court or governmental agency, it shall use
commercially reasonable efforts to do so on a confidential basis (and provided
that the disclosing Party furnishes only that portion of the Information which
is legally required), and, in any event, it shall provide the other Party prompt
notice after receipt of any such official requests to enable the other Party to
seek a protective order or similar relief.

 

(c)           HSL understands and acknowledges that LMI’s
Information, Intellectual Property, and Technology related to the Product has
been developed or obtained by the investment of significant time, effort and
expense by LMI, and that such Information,

 

21

--------------------------------------------------------------------------------


 

Intellectual Property, and Technology is a valuable, special and unique asset of
LMI which provides LMI with a significant commercial advantage, and needs to be
protected from improper use and disclosure (including, but not limited to, any
improper use by HSL and its Affiliates).  HSL will not disclose the LMI
Information to its Affiliates or otherwise use the LMI Information for the
benefit of such Affiliates.   HSL further recognizes that  **** and, as a
result, HSL (excluding **** other than ****) agrees and agrees to cause ****
(while the same is ****) **** and HSL agrees and agrees to cause **** (while the
same is ****) ****, in each case using a ****, for****.  For purposes of
clarity, an **** shall include **** or ****, as applicable.  HSL agrees that
there may be no adequate remedy at law for any such breach and, upon any such
breach or any threat thereof, LMI shall be entitled to appropriate equitable
relief in courts located in New York, including injunctive relief, in addition
to whatever other remedies it might be entitled.  In addition, in order to
protect against the disclosure of LMI’s Information, upon termination or
expiration of this Agreement, or as otherwise requested by LMI, HSL will
promptly deliver to LMI or, at the request of LMI, destroy all copies of LMI’s
Information in its possession; provided, in each case, that HSL may retain, in a
secure location, a copy of such documents and records for purposes of defending
any legal proceedings or as is required to be maintained in order to satisfy any
law, rule, or regulation to which HSL is subject.

 

6.3                                 Terms of this Agreement.

 

(a)                                  LMI and HSL each agree not to disclose,
whether by press release or in any other manner, the existence of this Agreement
or any terms or conditions of this Agreement, to any third party without the
prior written consent of the other Party or except as required by applicable
law; it being understood that either Party will be able to file this Agreement
with the U.S. Securities and Exchange Commission and other government agencies
to the extent it reasonably determines such filing is required under applicable
rules and regulations, but such Party shall use reasonable efforts to seek
confidential treatment of pricing and other commercially sensitive information. 
In addition, each Party may disclose the terms and conditions of this Agreement
to a lender or third party to which it is considering transferring all or
substantially all of its interests in the assets to which this Agreement
relates; provided, however, that such third party executes a confidentiality
agreement by which such third party is bound to hold the disclosed information
in confidence.

 

(b)                                 The Parties shall agree in good faith upon
the substance of Information that can be used as a routine reference in the
usual course of business to describe the

 

22

--------------------------------------------------------------------------------


 

terms of this transaction and each of them may disclose such Information, as
modified by mutual agreement from time to time, without the other Party’s
consent.

 

6.4                                 Injunctive Relief. The Parties hereto
understand and agree that remedies at law may be inadequate to protect against
any breach of any of the provisions of this Article 6 by a Party or its
employees, agents, officers or directors or any other person acting in concert
with it or on its behalf.  Accordingly, each Party shall be entitled to seek
injunctive relief or any other equitable relief appropriate under the
circumstances by a court of competent jurisdiction against or with respect to
any action that constitutes any such breach of this Article 6.

 

7.                                       INDEMNIFICATION; INSURANCE.

 

7.1                         By HSL. To the extent LMI is not responsible to
indemnify HSL and/or others under Section 7.2,  HSL will indemnify and hold LMI,
its Affiliates, and its and their directors, officers, agents and employees
harmless against any and all liability, damages, losses, costs or expenses,
including without limitation, reasonable fees and disbursement of attorneys
(collectively, “Liability”) resulting from any third party claims made or suits
brought against them to the extent such Liability arises from (i) HSL’s services
in developing the Product not in material compliance with this Agreement, (ii)
HSL’s manufacturing, supplying, processing or otherwise manufacturing the
Product not in compliance with the Specifications and the representations
contained in Section 5.1, (iii) HSL’s negligent acts or omissions or willful
misconduct in the manufacture, storage, packaging, labeling, handling or
shipping of the Product or (iv) HSL’s breach of any representation, warranty or
covenant, or failure to perform any of its obligations, hereunder.

 

7.2                         By LMI.  To the extent HSL is not responsible to
indemnify LMI and/or others under Section 7.1, LMI will indemnify and hold HSL
and its directors, officers, agents and employees harmless against any and all
Liability resulting from any third party claims made or suits brought against
them to the extent such Liability arises from (i) any packaging or labeling of
any Product to the extent that such packaging or labeling has been supplied by
or at the direction of LMI and applied in accordance with instructions from LMI,
(ii) LMI’s negligence or willful misconduct in the storage, handling, shipping,
use, marketing, distribution or sale of the Product; (iii) LMI’s breach of any
representation, warranty or covenant, or failure to perform any of its
obligations, hereunder; (iv) any product distributed by LMI which is similar to
or identical to Product (other than Product which is manufactured by HSL); (iv)
personal injuries or death resulting from the use of the Product properly
manufactured and delivered by HSL; or (v) any product shipped by LMI with the
Product or included with the Product.

 

7.3                         Conditions of Indemnification.  A Party or any of
its Affiliates or their respective directors, officers, employees or agents (the
“Indemnitee”) that intends to claim indemnification under this Article 7 shall
promptly notify the other Party (the “Indemnitor”) of any Liability in respect
of which the Indemnitee intends to claim such indemnification reasonably
promptly after the Indemnitee is aware thereof, and the Indemnitor shall have
the right to assume the defense of any related third party action, suit or
proceeding with counsel mutually satisfactory to the Parties; provided, however,
that an Indemnitee shall have the right to retain its own counsel and
participate in the defense thereof at its own cost and expense.  The indemnity
agreement in this Article 7 shall not apply to amounts paid in settlement of any
claim, loss, damage or expense if

 

23

--------------------------------------------------------------------------------


 

such settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably.  The failure of an Indemnitee to
deliver notice to the Indemnitor within a reasonable time after becoming aware
of any such matter, if prejudicial to the Indemnitor’s ability to defend such
action, shall relieve the Indemnitor of any liability to the Indemnitee under
this Article 7 to the extent of such prejudice.  The Indemnitee under this
Article 7 and its directors, officers, employees and agents shall cooperate
fully with the Indemnitor and its legal representatives in the investigation and
defense of any matter covered by this indemnification.

 

7.4                         Insurance.  LMI and HSL will each, at its own cost
and expense, obtain and maintain in full force and effect, during the term of
this Agreement and for a period of one year following the expiration or other
termination of this Agreement, commercial general liability insurance (including
Products Completed Operations) with an insurance carrier reasonably acceptable
to the other Party, with limits of liability, including excess coverage, of not
less than $10,000,000 combined single limit bodily injury and property damage
covering its duties and obligations under the Agreement.

 

8.                                       ALTERNATIVE DISPUTE RESOLUTION.

 

(a)                                  The Parties will attempt in good faith to
resolve any controversy, claim or dispute (“Dispute”) arising out of or relating
to this Agreement promptly by negotiations.  Any such Dispute which is not
settled by the Parties within thirty (30) days after notice of such Dispute is
given by one Party to the other in writing shall be referred to a senior
executive of LMI and a senior executive of HSL who are authorized to settle such
Disputes on behalf of their respective companies (“Senior Executives”).  If the
Dispute has not been resolved within thirty (30) days after the end of the
thirty (30) day negotiation period referred to above (which period may be
extended by mutual agreement), subject to any rights to injunctive relief and
unless otherwise specifically provided for herein, any Dispute shall be settled
by binding arbitration as described in subsection (b) below, if the Parties so
choose.

 

(b)                                 Any Dispute which is not resolved by the
Parties within the time period described in subsection (a) shall be settled by
final and binding arbitration to be conducted by a single arbitrator in New
York, New York, pursuant to the then-existing Commercial Rules of the American
Arbitration Association.  The decision or award of the arbitrator shall be
final, and judgment upon such decision or award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such decision or award and an order of enforcement.  The arbitrator shall
allocate the costs of the arbitration to one or both of the Parties as it sees
fit.

 

(c)                                  Nothing contained in this Section or any
other provision of this Agreement shall be construed to limit or preclude a
Party from bringing an action in any court of competent jurisdiction for
injunctive or other provisional relief to compel the other Party to comply with
its obligations hereunder before or during the pendency of mediation or
arbitration proceedings.

 

24

--------------------------------------------------------------------------------


 

9.                                       MISCELLANEOUS.

 

9.1                                 Relationship of the Parties.  In making and
performing this Agreement, the Parties are acting, and intend to be treated, as
independent entities and nothing contained in this Agreement shall be construed
or implied to create an agency, partnership, joint venture, or employer and
employee relationship between LMI and HSL.  Each Party shall retain the
exclusive right of control with respect to its employees and agents, and shall
be responsible for all taxes, withholdings, and other statutory or contractual
obligations of any sort in respect of its employees and agents providing
Products and services hereunder including, but not limited to, workers’
compensation insurance.  Except as otherwise provided herein, neither Party may
make any representation, warranty or commitment, whether express or implied, on
behalf of or incur any charges or expenses for or in the name of the other
Party.  No Party shall be liable for the act of any other Party unless such act
is expressly authorized in writing by both Parties hereto.

 

9.2                                 Expenses.  Except as specifically provided
herein, each Party shall each pay its own expenses (including the fees and
expenses of their respective agents, representatives, counsel and accountants)
incidental to the preparation, negotiation, and consummation of this Agreement
and the transactions contemplated hereby.

 

9.3                                 Survival.  The following provisions shall
survive the termination or expiration of this Agreement (along with any payment
obligations accruing during the Term under any other provision) for any reason
in accordance with their respective terms:

 

Article 1 (Definitions)

Section 2.5 (**** Qualification)

Section 3.4 (Effect of Expiration or Termination; Accrued Rights; Surviving
Obligations)

Article 4 (Regulatory Issues)

Article 5 (Warranties and Quality Assurance)

Article 6 (Intellectual Property; Nondisclosure; Confidentiality)

Article 7 (Indemnification)

Article 8 (Alternative Dispute Resolution)

Article 9 (Miscellaneous)

 

9.4                                 Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given (a)
when personally delivered or sent by confirmed telecopy (with hard copy to
follow); (b) one (1) business day after sent by reputable overnight express
courier (charges prepaid); or (c) five (5) business days following mailing by
certified or registered mail, postage prepaid and return receipt requested. 
Unless another address is specified in writing, notices, demands and
communications to LMI and HSL shall be sent to the addresses indicated below:

 

Notices to LMI:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, Massachusetts 01862
Attn:  VP, Manufacturing and Operations

 

25

--------------------------------------------------------------------------------


 

with a copy to:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, Massachusetts 01862
Attn:  General Counsel

 

Notices to HSL:

 

Jubilant HollisterStier LLC
3525 North Regal Street

Spokane, WA 99207

Attention:  Sitakant Chaudhury

FAX:  (509) 482-1726

 

9.5                                 Force Majeure.  If the performance of any
obligation under this Agreement by either Party is prevented, restricted,
interfered with or delayed by reason of natural disaster, casualty, acts of God,
riots, acts of terrorism, shortages or unavailability of raw materials, labor
strikes or such other events of a similar nature, all of which are outside the
reasonable control of the affected Party (“Force Majeure Event”), the Party so
affected shall, upon giving prompt written notice to the other Party (including
a full description of particulars), be excused from such performance to the
extent of such prevention, restriction, interference or delay; provided that the
affected Party shall use its reasonable commercial efforts to avoid or remove
such causes of non-performance and shall continue performance whenever such
causes are removed.

 

9.6                                 LIMITATIONS ON LIABILITY.   IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
ARISING FROM THIS AGREEMENT, WHETHER THE BASIS OF THE LIABILITY IS BREACH OF
CONTRACT, TORT, STATUTES, OR ANY OTHER LEGAL THEORY, EXCEPT AS PROVIDED IN
SECTION 2.2(b) or 2.2(a)(ii) or 2.2(a)(iii) AND EXCEPT TO THE EXTENT NECESSARY
TO SATISFY A THIRD PARTY CLAIM UNDER SECTION 7 OF THIS AGREEMENT OR TO THE
EXTENT SUCH LIABILITY ARISES FROM HSL’S WILLFUL MISCONDUCT, FRAUD OR GROSSLY
NEGLIGENT ACTS OR OMISSIONS OR A PARTY’S BREACH OF THE CONFIDENTIALITY AND
NON-USE OBLIGATIONS SET FORTH HEREIN, AND WHETHER SUCH FIRST PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT.

 

UNDER NO CIRCUMSTANCES SHALL HSL’S TOTAL LIABILITY TO LMI IN CONNECTION WITH THE
SUBJECT MATTER OF THIS AGREEMENT EXCEED **** DOLLARS ($****), PROVIDED THAT THE
LIMITATIONS DESCRIBED IN THIS SECTION SHALL NOT APPLY IN THE EVENT SUCH
LIABILITY ARISES FROM HSL’S WILLFUL MISCONDUCT, FRAUD OR GROSSLY NEGLIGENT ACTS
OR OMISSIONS OR HSL’S BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS SET
FORTH HEREIN.

 

9.7                                 Successors and Assigns; Assignment.  This
Agreement shall be binding upon and

 

26

--------------------------------------------------------------------------------


 

inure to the benefit of the Parties and their respective successors and
permitted assigns.  This Agreement or any part thereof, may not be assigned, in
whole or in part, without the prior written consent of the other Party, which
consent may be withheld in the sole discretion of the other Party; provided,
however, that either Party may assign this Agreement without the consent of the
other Party, (i) in whole or in part to any Affiliate of such Party, it being
agreed that no such assignment to a Party’s Affiliate shall release the
assigning Party from its obligations hereunder, or (ii) for the benefit of any
lenders under any financing arrangement, or (iii) in connection with the direct
or indirect (x) transfer and sale of all or substantially all of the assets or
business of such Party or any of its Affiliates or (y) the transfer and sale of
all or substantially all of the assets or business of the specific business
line, division or unit of such Party or any of its Affiliates to which this
Agreement relates.

 

9.8                                 Entire Agreement; Modification.  This
Agreement supersedes all prior agreements and understandings between the Parties
or any of their respective Affiliates (written or oral) relating to the subject
matter hereof, including any term sheets, and this Agreement is the entire and
complete statement of the terms of the agreement between the Parties with
respect to the subject matter hereof.  This Agreement may be amended, modified,
or supplemented only in a writing signed by LMI and HSL.

 

9.9                                 Waivers.  The failure of a Party at any time
or times to require performance of any provision hereof shall in no manner
affect its right at a later time to enforce the same.  No waiver by a Party of
any condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in writing, and no waiver
in any one or more instances shall be deemed to be a further or continuing
waiver of any such condition or breach in other instances or a waiver of any
other condition or breach of any other term, covenant, representation or
warranty.

 

9.10                           Section and Other Headings.  The section and
other headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

9.11                           Governing Law.  This Agreement shall be
exclusively interpreted in accordance with and governed by the laws of New York,
without regard to the conflicts of law rules thereof.

 

9.12                           Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition and unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

 

9.13                           No Third Party Beneficiaries.  Neither this
Agreement nor any provision hereof is intended to confer upon any person (other
than the Parties hereto) any rights or remedies hereunder.

 

9.14                           Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of

 

27

--------------------------------------------------------------------------------


 

proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

 

9.15                           Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.  A
facsimile transmission of an executed counterpart signature page shall be deemed
an original.

 

28

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the Parties
have caused this Agreement to be executed by their respective duly authorized
representatives as of the date first above written.

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

By:

/s/ Michael P. Duffy

 

Name:

Michael P. Duffy

 

Title:

Vice President and Secretary

 

 

 

 

 

JUBILANT HOLLISTERSTIER LLC

 

 

 

 

 

By:

/s/ Marcelo Morales

 

Name:

Marcelo Morales

 

Title:

CEO

 

 

29

--------------------------------------------------------------------------------


 

Exhibit 1.1

 

Specifications

 

The Specifications for Definity® and Luminity® have been established based on
the regulatory approvals for the Product and have been separately acknowledged
by the Parties in writing.

 

--------------------------------------------------------------------------------


 

Exhibit 1.2

 

Territory

 

****

 

--------------------------------------------------------------------------------


 

Exhibit 1.3

 

Pricing

 

COMMERCIAL BATCH/LOT PRODUCTION PRICES:

 

****

 

--------------------------------------------------------------------------------
